Citation Nr: 0333730	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for residuals of a left 
knee meniscectomy.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated 10 percent 
disabling.

4.  Entitlement to an increased evaluation for flatfeet with 
plantar fasciitis, currently rated 10 percent disabling. 

5.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease of the left ankle.

6.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease of the right ankle.  





WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In the substantive appeal filed in November 2002, the veteran 
apparently raised the issue of an increased rating for 
hemorrhoids.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In June 2003 the veteran and his wife provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

A review of the claims file discloses that the RO issued a 
development letter consistent with the notice requirements of 
the VCAA which addressed the single issue of an increased 
rating for both ankles.  The remaining issues on appeal have 
not been addressed in such a development letter. 

Further, the Board points out that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded to cure a 
procedural defect and further development, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Service connection is currently in effect for degenerative 
joint disease of the left knee, and a claim of service 
connection for residuals of left knee meniscectomy is 
currently on appeal.  The records related to the treatment of 
the medial meniscus tear do reflect reports of chronic 
complaints following the inservice injury.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  Judicial 
interpretation of the matter of secondary service connection, 
embodied in 38 C.F.R. § 3.310, requires consideration of 
whether or not a service-connected disability either causes 
or aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  These considerations require development of 
the medical record, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  

A medical opinion is essential in this case to answer the 
question of whether or not the degenerative joint disease of 
the left knee caused or contributed to the development of a 
medial meniscus tear.  In making such a determination, it is 
essential for the examiner to have access to the medical 
evidence of record in order to make a specific determination 
in this regard.  Therefore, an examination is in order.  

As is readily apparent, the issues of service connection and 
increased evaluation for left knee disabilities are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Furthermore, under the Veterans Claims Assistance Act of 2000 
(VCAA), a veteran is entitled to a complete VA medical 
examination that includes securing a nexus opinion based on 
all possible evidence.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

The records show that the veteran has been diagnosed with 
multilevel degenerative changes of the cervical spine.  The 
veteran asserts that he injured his neck during training.  
The Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the evidence of record is insufficient to 
decide the issue of service connection with any certainty.  

VA examinations were conducted in July 2000 and July 2001.  
However, the examiners did not address the veteran's service-
connected left and right ankles, and the reports do not 
reflect the considerations set forth by the CAVC in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In that case, the CAVC held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The CAVC also held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The CAVC remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time. 




The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.





3.  The VBA AMC should arrange for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the etiology of the residuals of the left 
knee meniscectomy and degenerative disc 
disease of the cervical spine, and the 
extent of severity of service-connected 
bilateral ankle and left knee 
degenerative joint disease and bilateral 
flat feet with plantar fasciitis.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that a left knee medial 
meniscus tear and/or degenerative disc 
disease of the cervical spine is/are due 
to service, or if preexisting service, 
was/were aggravated thereby.  If it is 
determined that a meniscal tear is not 
due to service, the examiner must express 
an opinion as to whether such is causally 
related to the service-connected 
degenerative joint disease of the left 
knee.  

If it is determined that such 
relationship does not exist, then the 
examiner must be requested to express an 
opinion as to whether the meniscal tear 
was aggravated by the service-connected 
degenerative joint disease of the left 
knee.  If such aggravation is determined 
to exist, the examiner must address the 
following medical issues:

(1) The baseline manifestations 
which are due to the degenerative joint 
disease of the left knee;

(2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected 
degenerative joint disease of the left 
knee, based on medical considerations; 
and

(3) The medical considerations 
supporting an opinion that increased 
manifestations of a meniscal tear are 
proximately due to the service-connected 
degenerative joint disease of the left 
knee.

As to the service-connected 
disabilities, such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
The orthopedic examiner should also be 
asked to determine whether the right and 
left ankles, left knee and feet exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

The orthopedic examiner should be asked 
to express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  

This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional ranges of motion 
loss due to pain on use or during flare-
ups.  The examiner should also record 
any objective displays of pain.  The 
examiner should identify manifestations 
of the veteran's service-connected 
disabilities and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
examiner should address the provided 
criteria under 38 C.F.R. § 4.40, 4.45, 
4.59.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for degenerative disc disease 
of the cervical spine and residuals of a 
left knee meniscectomy, as well as 
increased ratings for disabilities of the 
right and left ankles, left knee and 
bilateral feet.  

Regarding the claim of service connection 
for left knee meniscectomy residuals, the 
VBA AMC should specifically consider 
whether this claimed disability increased 
in severity as a result of his service-
connected left knee degenerative joint 
disease pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  

With respect the increased rating claims, 
the VBA AMC should document its 
application of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2003).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of the claims for service 
connection and increased evaluations, and may in fact result 
in their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

